Case 3:19-cv-01481-WHO Document 166 Filed 04/28/21 Page 1 of 5
Case 3:19-cv-01481-WHO Document 166 Filed 04/28/21 Page 2 of 5




    27


                                 /s/ Richard L. Scheff
Case 3:19-cv-01481-WHO Document 166 Filed 04/28/21 Page 3 of 5




     27



                                 /s/ Anna S. McLean



     28




    28
Case 3:19-cv-01481-WHO Document 166 Filed 04/28/21 Page 4 of 5




  April 28, 2021
Case 3:19-cv-01481-WHO Document 166 Filed 04/28/21 Page 5 of 5




                April 28, 2021
